ORDER

PER CURIAM
AND NOW, this 21st day of August, 2001, it is ORDERED as follows:
Petitioner was represented by appointed counsel in his appeal to the Superior Court, which resulted in affirmance of the judgment of sentence. Thereafter, petitioner filed a pro se petition for allowance of appeal.
Pa. R.Crim.P. 122(C)(3), formerly Pa. R.Crim.P. 316(c)(iii), requires that: “Where counsel has been assigned, such assignment shall be effective until final judgment, including any proceedings upon direct appeal.”
Petitioner’s counsel, appointed in connection with his appeal to the Superior Court, is directed to proceed in accordance with the Rule. Commonwealth v. Hickox, 433 Pa. 144, 249 A.2d 777 (1969).